Citation Nr: 0417849	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from May 1944 to 
January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  The M&ROC denied 
entitlement to service connection for hearing loss and vision 
problems, and an increased (compensable) evaluation for 
hemorrhoids.

In June 2004 the Board granted the veteran's motion to 
advance his case on the Board's docket.

The issues of entitlement to service connection for hearing 
loss and a vision disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the M&ROC 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

Hemorrhoids are manifested by examination evidence of 
thrombosis and redundant tissue that evidence frequent 
recurrences.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation of 10 
percent for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3,159, 4.7, 
4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record discloses that the veteran underwent a 
hemorrhoidectomy during military service.  In October 1953 
entitlement to service connection for hemorrhoids was 
granted.  The initially assigned noncompensable evaluation 
has remained in effect.  The most recent prior claim for 
increase was considered late in 1996.  The veteran filed a 
claim for increase in the evaluation for hemorrhoids with the 
M&ROC in February 2001.

VA conducted an examination of the veteran in September 2001.  
He complained that he had bleeding and irritation on a rare 
basis that had been routine for the past several years.  He 
used a prescribed suppository and on occasion mineral oil.  
The examiner noted there was adequate sphincter control and 
denial of any fecal leakage or involuntary bowel movements or 
thrombosis of hemorrhoids.  

On examination of the rectum there was no evidence of fecal 
leakage and the rectal and anal lumen was within normal 
limits.  No fissures were observed or palpated.  There was no 
evidence of bleeding.  Sphincter tone was within normal 
limits and no hemorrhoids were palpated internally or 
visualized externally.  There was scarring at the 12 o'clock 
position at the external anus and scarring at the 3 o'clock 
and 9 o'clock positions with redundant tissue.  The diagnosis 
was history of hemorrhoids, status post hemorrhoidectomy 
times two with occasional episodes of flare-up controlled by 
prescriptive rectal suppositories and diet.

Associated with the claims file in support of the current 
claim were VA treatment records dated in January 2002 that 
show the veteran was reportedly seen complaining of a flare-
up of hemorrhoids.  He had experienced pain with stools and 
an excoriated anal area in addition to other problems that 
had subsided.  He told another examiner of having pain in the 
rectal area and that in the previous week he had noted a 
small amount of blood on toilet paper.  

The examination disclosed some irritation, erythema around 
the anal area, tenderness and a small appearance of 
thrombosed area starting at the anal area.  The examiner did 
not do an internal examination.  The assessment was rectal 
pain secondary to inflammation.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2003).  In considering residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over the past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

A noncompensable evaluation may be assigned for mild or 
moderate internal or external hemorrhoids.  A 10 percent 
evaluation may be assigned when they are large or thrombotic; 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation may be 
assigned with persistent bleeding and with secondary anemia, 
or with fissures.  38 C.F.R. § 4.114: Diagnostic Code 7336 
(2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub. nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
under the circumstances of this case.

In August 2001 the M&ROC advised the veteran of the VCAA.  
The M&ROC advised the veteran to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  The M&ROC 
advised the veteran that it would obtain such records if 
their release were authorized.  The M&ROC also advised him of 
the types of evidence required to substantiate his claim.  In 
doing so, the M&ROC satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
him, and which would be provided by VA, the M&ROC advised 
that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002);  see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, the letter was framed in the context of 
service connection rather than a rating increase.  

In any event, the duty to notify was satisfied through 
issuance of the November 2001 rating decision, and the July 
2002 Statement of the Case.  Therein the veteran was been 
given notice of the requirements for entitlement to an 
increased (compensable) evaluation for his hemorrhoids.  The 
M&ROC also provided the veteran with the reasons his claim 
could not be granted based upon the evidence of record.

The duty to assist has been satisfied because the M&ROC has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  The evidence includes contemporaneous VA medical 
treatment reports and a comprehensive examination that was 
completed with a review of the claims file.  


The veteran has not alleged that there are other medical 
records or other evidence not already obtained by the M&ROC.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 2002); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made in November 
2001, subsequent to the M&ROC VCAA notice letter issued to 
the veteran the previous October.  Accordingly, the 
procedural development of the veteran's case is compliant 
with Pelegrini II.

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  


This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  It appears to the Board 
that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.   The August 2001 notice in essence invited the 
veteran to submit any evidence he had regarding the matter at 
issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

In any event, any deficiency in the VCAA-enhanced duty to 
notify and assist is viewed as harmless since the Board 
believes a substantial grant can be awarded based on the 
record as it now exists.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.


Compensable Evaluation for Hemorrhoids

The Board's review of the evidentiary record discloses that 
the medical treatment reports submitted in support of the 
veteran's claim are replete with reports of treatment for 
hemorrhoids.  Indeed, the most recent formal VA examination 
of record and the clinical evaluation several months later 
clearly show that the veteran's hemorrhoids are more than 
mildly or moderately disabling.  

Viewed liberally the reports show more than the current 
noncompensable evaluation would contemplate.  The collective 
findings of thrombosis and redundant tissue would evidence 
frequent recurrences.  The Board will accord due 
consideration to the intent that the rating scheme be 
liberally applied, particularly were an examiner does not 
quantify the extent of redundant tissue.  See 38 C.F.R. 
§§ 3.103(a) and 4.3.  In other words, the governing criteria 
for assignment of the next higher evaluation of 10 percent 
have been met as the criteria are more nearly approximated.  

In the Board's mind there does exist a reasonable question as 
to which of two evaluations would more properly classify the 
severity of the veteran's hemorrhoids.  38 C.F.R. § 4.7.  
However, the record is clearly without symptoms that are more 
nearly characteristic of he 20 percent evaluation.  There is 
no reference to or finding of persistent bleeding or 
secondary anemia or fissures.  

The veteran is entitled to the benefit of the doubt since the 
evidence is in approximate balance.  The benefit of the doubt 
doctrine is applicable where, as here, the preponderance of 
the evidence is not against the claim for an increased 
(compensable) evaluation for hemorrhoids.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  
In the veteran's case at hand, the Board notes that while the 
M&ROC discussed, and applied the criteria for assignment of 
an extraschedular evaluation in the November 2001 rating 
decision, it did not grant entitlement to increased 
compensation benefits on this basis.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

As to the disability picture presented in this claim, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  Here the schedular criteria are clearly applicable 
and the Board must observe that no argument has been directed 
to the application of extraschedular criteria to support a 
higher evaluation. 
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for hemorrhoids is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).
The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The M&ROC issued a VCAA notice letter to the veteran in 
connection with his current appeal in August 2001.

The veteran's hearing loss and vision disabilities at issue 
are claimed as being related to his military service.  The 
Board notes that the VA audiology examination conducted in 
March 2002 did find a bilateral hearing loss meeting the 
criteria set out in 38 C.F.R. § 3.385 for a hearing loss 
disability.  The examiner did not provide an opinion as to 
whether the hearing loss shown was related to the veteran's 
reported noise exposure during military service.  As for a 
vision disorder, the VA clinical records show that he 
receives two eye drops for the right eye under active 
prescriptions.  This is sufficient evidence of a disability 
to warrant further evaluation.  In other words, a medical 
examination/opinion is necessary for an informed 
determination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The record appears incomplete, particularly with 
regard to the claimed vision disorder.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a vision disorder and 
hearing loss since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special audiological and ophthalmological 
examinations of the veteran by 
appropriate medical specialists including 
on a fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of a 
vision disorder and hearing loss 
disability.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  

Any further indicated special studies 
must be conducted.  It is requested that 
the appropriate examiners address the 
following medical issues:

Regarding the veteran's vision, is it at 
least as likely as not that any vision 
disorder(s) found is/are related to 
service, or if preexisting service, 
was/were aggravated by service?

The audiology examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any hearing 
loss found on examination is due to 
service, in particular the reported 
exposure to gunfire or if preexisting 
service, was aggravated thereby.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a vision disorder 
and hearing loss.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



